EXHIBIT Convertible Promissory Note FACE AMOUNT $1,000,000 INTEREST RATE 0% NOTE NUMBER ELY001 DATE OF ISSUANCE May 31, 2008 MATURITY DATE October 31, 2009 FOR VALUE RECEIVED, Elysium Internet, Inc./US Biodefense, Inc. a Utah corporation (the "Company"), hereby promises to pay Smash Clicks, Inc. (the "Holder") by October 31, 2009, (the "Maturity Date"), or earlier, the amount of one million ($1,000,000) U.S. dollars, at such times and on such terms and conditions as are specified herein (this "Note"). This Note is non-interest bearing. This Note is issued in connection with that certain Internet Domain Name and Transfer Agreement dated May 31, 2007, by and between the Company and the Holder. Article 1Method of Payment Any and all payments under the Note shall be made by wire transfer to the account specified by the Holder. Notwithstanding the foregoing, the entire unpaid principal sum of this Note, shall become immediately due and payable in cash upon the (i) insolvency of the Company, (ii) the commission of any act of bankruptcy by the Company, (iii) the execution by the Company of a general assignment for the benefit of creditors, the filing by or against the Company of a petition in bankruptcy or any petition for relief under the federal bankruptcy act or the continuation of such petition without dismissal for a period of 90 days or more, (iv) the appointment of a receiver or trustee to take possession of the property or assets of the Company or (v) the failure of the Company to either make the Minimum Cash Payment (as defined below) or issue and deliver the Minimum Conversion Stock (as defined below) promptly after each Payment Date. Article 2Payment Dates Beginning on January 1, 2009 (the “Initial Payment Date”) and on the first day (each a "Payment Date") of each subsequent three-month period (each a “Payment Period”) until the note is paid in full, the Company shall either (i) make a minimum payment of $300,000 in cash to the Holder (the “Minimum Cash Payment”) or (ii) subject to the Company meeting the Company Liquidity Requirements (as defined below) shall convert a portion of the Note and issue and deliver common stock of the Company (“Common Stock”) equal in value to the Conversion Amount as set forth in Article 3 below (“Conversion Stock”).On the fourth Payment Date (the “Final Payment Date”), the Company shall either (i) make a cash payment equal to the principal balance remaining on the Note or (ii) convert any remaining principal balance on the Note into Common Stock of the Company and deliver such stock to the Holder. The Company shall only be entitled to deliver Conversion Stock in lieu of a Minimum Cash Payment if on the Payment Date and the date of delivery of such Conversion Stock (i) the Company is in compliance with the current public information requirement of Rule 144(c) entitling the Holder to resell the Conversion Stock under Rule 144, and (ii) the Common Stock has not been suspended from trading on the over the counter bulletin board stock market (or an equivalent securities exchange) (together, the “Company Liquidity Requirements”). The Company covenants and agrees that neither it nor any other person acting on its behalf will provide the Holder or its agents or counsel with any information that the Company believes constitutes material non-public information, unless prior thereto the Holder shall have executed a written agreement regarding the confidentiality and use of such information.The Company understands and confirms that Holder shall be relying on the foregoing representations in effecting transactions in securities of the Company. The Holder may at its sole option extend the first payment date in writing. Notwithstanding any provision to the contrary in this Note, the Company may pay in full to the Holder the Face Amount, or any balance remaining thereof, in cash at any time and from time to time without penalty ("Prepayment"). Prepayments will be applied to the next payment due on the payment schedule and subsequent payments afterwards. Article 3Conversion 3.01.Automatic Conversion.Beginning on the Initial Payment Date and on each Payment Date thereafter if the Minimum Cash Payment is not made, a portion of the Note equal to the Conversion Amount shall automatically be converted into Common Stock and such stock shall promptly be delivered to Holder as set forth in
